4/9/2019      Case 1:19-cv-01424-RLY-TAB Document     1-1 Civil
                                            Indiana Southern Filed 04/09/19
                                                                Cover Sheet Page 1 of 2 PageID #: 6
  JS 44 (Rev 09/10)


                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF INDIANA
                                                       CIVIL COVER SHEET

  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference ofthe United States in September
  1974. The data is required for the use ofthe Clerk ofCourt for the purpose of initiating the civil docket sheet. The information
  contained herein neither replaces nor supplements the filing and service ofpleadings or other papers as required by law.

   Plaintiff(s):                                                    Defendant(s):
   First Listed Plaintiff:                                          First Listed Defendant:
   Mr. Dennis Louviere ;                                            Cook Incorporated ;
   2 Citizen ofAnother State; North Carolina                        1 Citizen ofThis State;
   County of Residence: Outside This District                       County of Residence: Monroe County

                                                                    Additional Defendants(s):
                                                                    Cook Medical, LLC ;
                                                                    1 Citizen ofThis State;

                                                                    William Cook Europe APS ;
                                                                    3 Citizen ofForeign Country;


   County Where Claim For Relief Arose: Monroe County

   Plaintiffs Attorney(s):                                          Defendant's Attorney(s):
   Mr. Basil E. Adham (Dennis Louviere)                             Mr. John T. Schlafer ( Cook Incorporated)
   Johnson Law Group                                                Faegre Baker Daniels
   2925 Richmond Avenue, Suite 1700                                 300 N. Meridian St., Suite 2700
   Houston, Texas 77098                                             Indianapolis, Indiana 46204
   Phone:7136269336                                                 Phone:3172378274
   Fax: 7136263394                                                  Fax:
   Email: ivc@johnsonlawgroup.com                                   Email: john.schlafer@faegrebd.com



   Basis of Jurisdiction: 4. Diversity of Citizenship

   Citizenship of Principal Parties (Diversity Cases Only)
           Plaintiff: 2 Citizen ofAnother State
           Defendant: 1 Citizen ofThis State


   Origin: 8. Multidistrict Litigation - Direct Filed

   Nature of Suit: 367 Health Care/Pharmaceutical Product Liability
   Cause of Action: 28:1407pl MDL: Products Liability
   Requested in Complaint
           Class Action: Not filed as a Class Action
           Monetary Demand (in Thousands):
           Jury Demand: Yes


                                                                                                                                     1/2
4/9/2019      Case 1:19-cv-01424-RLY-TAB Document      1-1CivilFiled
                                           Indiana Southern     Cover 04/09/19
                                                                      Sheet    Page 2 of 2 PageID #: 7
           Related Cases: RELATED to case number I: 14-ml-2570-RLY-TAB, assigned to Judge Tim A. Baker



  Signature: Basil E. Adham

  Date: 04/09/2019
             If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the
             updated JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




                                                                                                                                                                         212
